''\   -   .                                                                  -,noCUMENT
                                                                             f USDCSDNY

                                                                           , r ~~.~~c::RONICALLY FILED
                                                                                   4

              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK                                !
                                                                           l1uv~••
                                                                             L:iJA.~E FILED:      4:P-1r12.,o ~()
                                                                                                                 .
                                                                                                                     <'   J·

              UNITED STATES OF AMERICA                                    Consent
                                                                          Order of Restitution
                             V.

              TASHIA PACHECO                                              Docket No. 19 Cr. 731 (JLC)


                     Upon the application of the United States of America, by its attorney, Geoffrey S.

              Berman, United States Attorney for the Southern District of New York, Rushmi Bhaskaran,

              Assistant United States Attorney, of counsel; the presentence report; the Defendant's conviction

              on Count One of the above Information; and all other proceedings in this case, it is hereby

              ORDERED that:


                     1.      Amount of Restitution

                     Tashia Pacheco, the Defendant, shall pay restitution in the total amount of$ $46,180.99,

              pursuant to 18 U.S.C. § 3663A (MVRA), to the victims of the offense charged in Count One. The

              names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

              Victims, attached hereto as Schedule A. Upon advice by the United States Attorney's Office of a

              change of address of a victim, the Clerk of the Court is authorized to send payments to the new

              address without further order of this Court.

                             A.      Joint and Several Liability

                     Restitution is not joint and several with other defendants or with others not named herein.

                             B.      Apportionment Among Victims

                     Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

              States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

              attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed
    proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

    in Schedule A.

           2.        Schedule of Payments

           Pursuant to 18 U.S.C. § 3664(£)(2), in consideration of the financial resources and other

    assets of the Defendant, including whether any of these assets are jointly controlled; projected

    earnings and other income of the Defendant; and any financial obligations of the Defendant;

    including obligations to dependents, the Defendant shall pay restitution in the manner and

    according to the schedule that follows:

           In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

    § 3572(d)(l) and (2). The Defendant shall commence monthly installment payments in an amount

b   ~qual to 10 percent of the Defendant's gross income, payable on the 1st of each month,

'J':.::,.~z:::.,,~n~ fr£:;~;n'.,nt.                                      .
           If the Defendant defaults on the payment schedule set forth above, the Government may
                                                                                                            r-
    pursue other remedies to enforce the judgment.

           3.        Payment Instructions

           The Defendant shall make restitution payments by certified check, bank check, money

    order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

    "SDNY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

    Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

    Defendant shall write her name and the docket number of this case on each check or money order.

    Credit card payments must be made in person at the Clerk's Office. Any cash payments shall be

    hand delivered to the Clerk's Office using exact change, and shall not be mailed. For payments

    by wire, the Defendant shall contact the Clerk's Office for wiring instructions.



                                                     2
        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney's

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (I) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financi~l resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant's liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        6.      Sealing

        Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


                                                     3
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Sou      District of New York

                                        2-l2 1bow
                                        DATE
One Saint Andrew's Plaza
New York, NY 10007
Tel.: (212) 637-2439




TASHIA PACHECO
                                        J-/?-1 / ()D;L0
By:&{~~
Tashia Pacheco                          DATE



                anyi
                                         2111 IIJoJa
                                        DAtE
Federal efen rs of New York, Inc.
52 Duane Street, 10th Floor
New York, NY 10007
Tel: (917) 612-2753




                                        2,/2-1
                                        DATE
                                                 /2---0
           LE JAMES L. COTT
          TATES MAGISTRATE JUDGE




                                    4
